DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the intake end including a foam section disposed on a grill insert (claims 1, 11 and 17), the grill insert disposed within the intake end of the elbow assembly (claims 2, 3, 13 and 14) and barbed portion on the grill insert (claims 4 and 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 7, 8, 21 and 22 are objected to because of the following informalities:  there is no antecedent basis for the term “the locking member” in claims 1, 5 or 16  from which the claims depends.  It is assumed that claims 7 and 8 are intended to depend from claim 6 and claims 21 and 22 are intended to depend from claim 20, which introduce the locking member.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 11, 13, 14 and 17, as well as claims 2-10, 12-15 and 18, which depend therefrom, respectively, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As discussed supra, relative to the drawings, there is no disclosure to the foam and grill insert being disposed at/on/within the intake end of the elbow assembly.  To the contrary, the drawings and disclosure clearly show the foam and grill insert to be located within the elbow assembly, spaced from the insert end.  The term “end” effectively defining the end most portion of an object, in this case defining the intake 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conrad (EP1525839).
Conrad discloses a vacuum cleaner assembly configured to be mounted in a vehicle (any vacuum is inherently capable of being mounted in vehicle), the vacuum cleaner assembly comprising: a vacuum unit (200) configured to draw a vacuum; a collector (188) configured to collect debris and operatively coupled to the vacuum unit, the collector having a liner (206) and a canister assembly (space within head 162 for receiving the canister) configured to be disposed on the liner, the canister assembly having an intake port, an output port, and a flapper valve 
Regarding claim 19, Conrad further discloses an embodiment (Fig. 20) with the flapper valve as a moveable member disposed in a hinged configuration about the intake port, the moveable member biased in a closed position over the intake port and including a tab (208). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (EP1525839) in view of Haeusser et al. (EP 3571971).
Conrad discloses the canister having a bottom portion (212 in alternative embodiment Figs. 19-19B) to open the flapper valve, but fails to disclose the canister having a locking member on the bottom portion of the canister a projection on the movable member or an angled wall section in the liner to help control closing of the movable member.   Haeusser discloses another flapper valve for a similar collection container, and teaches that container includes a locking member (34) disposed on the bottom portion of the canister, the moveable member having an outside surface with a projection (8) extending therefrom, such that when 

	Normally a claim which fails to comply with §112(a) or (b) will not be analyzed as to whether it is patentable over the prior art since to do so would of necessity require speculation with regard to the metes and bounds of the claimed subject matter, In re Steele, 308 F.2d 859, 862-63, 134 USPQ 292, (CCPA 1962) and In re Wilson, 424 F.2d 1382, 1385, 496 USPQ 494, 496 (CCPA 1970).  In the instant case, the examiner would be required to make assumptions about the intended interpretation of the claim language, which clearly differs from the disclosed invention.  

Each of the remaining pending claims has been rejected under 35 U.S.C. 112 for lack of clarity, with the claim language contradicting the disclosed invention.  For the sake of timely prosecution, the examiner will summarize the prior art rejections, as best understood to be represented by the claim language that would be applied to the claims that are rejected under 35 U.S.C. 112(b).  The general concept of the remaining claims is made obvious by Yurko et al. .  

Allowable Subject Matter
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Further, the combination of claims 2 and 3 would also be allowable, if clarifying that the foam and grill are located within the elbow assembly, spaced from the intake end of the elbow assembly, in the manner proposed by the examiner, with the proposed claims included in the interview summary dated 24 March 2022.  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 12 and 13 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1 and 2, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        25 March 2022